Title: From George Washington to Captain Patrick Dennis, 13 July 1776
From: Washington, George
To: Dennis, Patrick

 

Sir.
Head Quarters N. Yk 13th July 1776.

Mr Duer informs Me that they are two or three Vessels lying at the Dock of Mr Beverly Robinson in the Highlands—As it is probable the Men of War which sailed up the River yesterday may have Anchored to the Northward of those Ships I think it absolutely necessary that an attempt should be made to secure those Vessels for future service I have therefore to desire the favor of You to procure proper persons to bring these Vessels down the River, & to Anchor them under the Fort where General Mifflin Commands—It is absolutely necessary that this matter should be conducted with the utmost Secrecy, & dispatch and as I am of Opinion that you possess these requisites I have tho’t proper to apply to You for your Services in this matter. I am sir &c.

G.W.

